Citation Nr: 1302514	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-26 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, the Board remanded this issue for further development in a decision dated in February 2011.  

In January 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder with a 50 percent disability rating; for osteoarthritic degenerative changes of the acromioclavicular joint and rotator cuff tendonitis, status post shrapnel wound injury to the right shoulder, with a 30 percent disability rating; for diabetes mellitus with a 20 percent disability rating; for tinnitus with a 10 percent disability rating; for a residual scar from a shrapnel wound to the right shoulder with a 10 percent disability rating; and for bilateral hearing loss with a noncompensable disability rating.  His combined evaluation totals 80 percent.  

2.  The evidence of record shows that the Veteran meets the minimum criteria for schedular TDIU; the evidence is at least in equipoise regarding whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service connection claim, to include veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Considering the determination reached in this decision the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of the claim without detriment to the due process rights of the Veteran.  


TDIU - Laws and Regulations

Total disability means that there is present an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2012).  A veteran is determined unable to engage in a substantially gainful occupation when jobs are not realistically within his physical and mental capabilities.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).  In making that determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Two different means exist to determine whether a veteran is totally disabled.  The Schedule for Rating Disabilities provides for a finding of total disability to be made on an objective basis.  A veteran is considered totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent.  38 C.F.R. § 3.340(a)(2) (2012).  Even if the veteran is less than 100 percent disabled, he still will be considered totally disabled if he satisfies two requirements.  First, the veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  38 C.F.R. § 4.16(a) (2012).  

Factual Background and Analysis

The Veteran seeks a TDIU due to his service-connected disabilities.  In his written submissions and Board testimony, he essentially contends that his service-connected disabilities have made him unable to secure and follow substantially gainful employment.  

In this case, the Veteran is currently service connected for PTSD with a 50 percent disability rating; for osteoarthritic degenerative changes of the acromioclavicular joint and rotator cuff tendonitis, status post shrapnel wound injury to the right shoulder, with a 30 percent disability rating; for diabetes mellitus with a 20 percent disability rating; for tinnitus with a 10 percent disability rating; for a residual scar from a shrapnel wound to the right shoulder with a 10 percent disability rating; and for bilateral hearing loss with a noncompensable disability rating.  Thus, the requirement for a combined disability rating of 70 percent or more with one disability rated at 40 percent or higher has been met.  38 C.F.R. § 4.16(a).  Consequently, the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.  

The remaining question before the Board, therefore, is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  The fact that a veteran is unemployed is not enough.  The question is whether his service-connected disorders without regard to his nonservice-connected disorders or lack of work skills or advancing age make him incapable of performing the acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The record shows that the Veteran is currently 64 years old and has a 12th grade education.  During his period of active duty he served in the Republic of Vietnam in the Army infantry and was awarded the Combat Infantryman Badge and a Purple Heart.  According to information in the claims file after service the Veteran worked full-time in maintenance for the Carroll County, Ohio, Highway Department from January 1975 to June 2003.  His VA Forms 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received in May 2006 and April 2009 indicated that he stopped working as a public employee because of disability, but did not receive disability retirement benefits or worker's compensation benefits.  He indicated that during his last 5 years of employment he had 540 days lost to illness.  In April 2009, the Veteran's former employer submitted VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) which indicated that the Veteran had retired in June 2003 with benefits from the Ohio Public Employees Retirement System.  

On the 2006 form the Veteran indicated that he had sought work in late 2005 as a parts clerk at an auto store and as a stock clerk at a grocery in Florida where he and his wife now reside.  The Veteran indicated on his forms that he was applying for TDIU based on his service-connected PTSD, right shoulder, and diabetes disorders.  He denied any higher education or training after high school and military service.  

VA treatment records dated from December 2004 to June 2010 show intermittent treatment for PTSD.  They also show treatment of diabetes with oral medications and complaints of right shoulder pain and diminished hearing.  VA and private treatment records found in the claims file also show nonservice-connected disorders, including: degenerative joint disease of the lumbar spine, erectile disorder, goiter, gastroesophageal reflux disease (GERD), skin lesions, bipolar disorder, high cholesterol, and impacted teeth.  

An October 2004 VA examination showed a marked decreased range of motion of the right shoulder and pain along the 6 cm transverse scar over the posterior aspect of the right shoulder.  

An October 2004 VA examination of the Veteran's diabetes disorder reported that the Veteran was not working, but was very active and did yard work and remained physically active.  

An October 2004 VA audiological examination showed noise-induced bilateral hearing loss and tinnitus as a result of combat in Vietnam and the Veteran's work with the county highway department.  It was reported that the Veteran experienced the most difficulty with hearing in noisy situations.  

In a November 2005 VA medical record the Veteran told a VA psychologist that after service he worked at a gas station, then an electrical motor assembly shop, and finally the county highway department.  He said that he retired somewhat earlier than he had wished because of his anger problem and his intolerance for "taking orders from under-knowledged superiors."  After retiring in 2003, he moved to Florida where he now worked as a part-time handyman.  

A January 2006 VA mental examination showed that the Veteran's PTSD only had a mild impact on the Veteran's level of functioning.  However, there is also information in this report that the Veteran had angry outbursts and intense arguments with new supervisors while working near the end of his term and was almost fired a couple of times.  He was assigned a Global Assessment of Functioning (GAF) score of 65.  

The Veteran underwent a VA PTSD examination in October 2007 during which the Veteran reported he was less irritable, especially when in traffic.  It was noted that medications made him drowsy.  Psychotherapy records indicated that he was in remission.  A GAF score of 70 was assigned.  Prognosis for improvement was rated as good.  

The Veteran underwent a VA examination of his service-connected diabetes in July 2009.  The examiner noted treatment with oral medication and a special diet and that the Veteran was not restricted in his activities.  The examiner also noted that the Veteran's diabetes would not affect his working any physical or sedentary job.  

A July 2009 VA examination for the right shoulder noted that the right hand could grip lesser weight than the left.  Crepitus, guarding of movement, and tenderness were also noted for the right shoulder.  The shoulder scar was noted as non-painful to palpation.  The VA examiner opined that the service-connected right shoulder would not be a source of individual unemployability because, according to an occupational titles edition, the Veteran could work light duty jobs with restrictions on right upper extremity material handling.  The examiner explained that this opinion was based on his functional capacity training and the material handling aspects of gainful employment.  

An August 2009 VA psychiatric clinic record noted that the Veteran had been awarded a GAF score of 41 by a VA psychiatrist during a mental status evaluation.  This same psychiatrist had assigned a GAF score of 49 in May 2009 and a 44 in January 2009.  

An October 2009 VA audiological examination noted the Veteran's hearing loss and tinnitus had significant effects on his occupational functioning, but without explanation and without any indication whether they would preclude the Veteran from securing and following a substantially gainful occupation.  

The Veteran underwent another VA PTSD examination in April 2010.  The examiner noted regular outpatient treatment in the past but that he was last seen for individual psychotherapy in September 2009.  No side effects were noted regarding his drug regimen.  The Veteran told the examiner that he felt his problems and symptoms had been helped by his present treatment.  Chronic PTSD symptoms were noted including: irritability or outbursts of anger, insomnia several times a week, hypervigilance, intrusive thoughts and nightmares resulting in interrupted sleep, and a neutral mood.  The examiner stated that the Veteran was under stress in crowds and had reduced functional ability due to intrusive thoughts, flashbacks, and paranoid thinking.  A GAF score of 70 was assigned.  The VA examiner did not provide an opinion regarding unemployability but commented that the Veteran's condition appeared stable and unchanged in intensity and severity and that he appeared to be responding to treatment.  

In his January 2011 Board hearing, the Veteran testified that he was not working and had last worked in 2003.  See transcript at pp. 5, 7, 28.  He also said that in his job with the highway department he worked with many other veterans who helped him get through a day of work.  For example, they helped him avoid working near a crowded area and with the public.  Id. at 8-9.  He said that while working for the county highway department he "didn't take no crap off of" members of the public.  Id. at 9.  

The Veteran also testified that he did not feel that he could do gainful employment if he were back in the workforce because of his PTSD symptoms and his physical disabilities.  He said he was prone to forgetfulness and that stress would affect his temper and concentration.  He also said that treating physicians had told him they did not feel that he should go back to work because of his PTSD and his physical disabilities.  He said that he had finished high school and did not have any special skills, such as the ability to use computers.  He also thought that his daily medications would inhibit his motivation.  Id. at 14-15.  Because of his shoulder wound, he said that his arm locked up about half way, so that working with both hands high up and stocking shelves would not be possible.  Id. at 42.  His wife testified that she usually accompanied him in public and she watched him closely so he could avoid incidents with people.  Id. at 17.  The Veteran also testified that he has worn hearing aids for the past year and a half and had difficulty understanding conversations in public.  Id. at 31-33.  He has a special telephone, but is able to drive and hear sirens, although he was not sure he could hear everyone's horn.  Id. at 34, 36.  

In a March 2011 signed statement the Veteran claimed that the combination of his service-connected disabilities was the factor which he believed supported his TDIU claim.  

In light of the evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is not capable of securing and following a substantially gainful occupation as a result of his service-connected disabilities.  There is no evidence that any nonservice-connected disorder affects his ability to obtain and maintain employment or renders him unemployable.  However, the evidence of record suggests that three of the Veteran's service-connected disabilities (PTSD, a right shoulder disorder, and hearing loss), when considered together, coupled with consideration of his limited educational background and lack of skills pertinent to sedentary employment, preclude him from securing and following substantially gainful employment.  

Though the claims file does not as yet contain the opinion of a VA examiner to the effect that one of the Veteran's service-connected disabilities precludes his gainful employment, the Board, resolving all reasonable doubt in the Veteran's favor, will find that it is at least as likely as not that the Veteran's service-connected disabilities, considered together as a whole, preclude the Veteran from obtaining and maintaining substantially gainful employment.  

The medical and lay evidence suggests that his PTSD, particularly his difficulties with anger management, his right shoulder disability, particularly as it inhibits his grip and reach, and his service-connected hearing loss, particularly as it decreases his ability to understand and communicate with others, operate together as an occupational impairment.  Resolving all reasonable doubt in the Veteran's favor, taking into consideration the credible testimony of the Veteran and his spouse during his January 2011 Board hearing, the Board finds that it is at least as likely as not that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  

The Board notes that it is free to assess medical evidence and is not compelled to accept a physician's opinion, such as that of the July 2009 VA joints examiner whose opinion concerning the employability effects of the right shoulder disorder is confusing and perhaps a bit unrealistic in its discussion of light duty jobs with restrictions.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, subsequent to the Board's February 2011 remand, the Board notes that no formal employability opinion was sought from any of the Veteran's PTSD examiners.  The Board finds that, after reviewing all the medical evidence and the testimony of the Veteran and his wife, it is reasonable to infer that because of the Veteran's service-connected PTSD, he would likely have difficulty working again.  The evidence recited above noted that the Veteran retired early from the county highway department after working there more than 25 years because of his anger and intense arguments with new supervisors.  If the Veteran were able to secure employment in the near future, the Board is reasonably certain that he would most likely lose that position quickly due to his inability to control his temper and his anger.  

The Board finds that the lay and medical evidence of record indicates that the Veteran would most likely be unable to secure or maintain substantially gainful employment due alone to his service-connected disabilities of PTSD, right shoulder and hearing loss disabilities.  The Board finds, though, that this matter is at the point of equipoise.  Two July 2009 VA examiners opined that the Veteran was not unemployable due to his diabetes and right shoulder disorders.  An October 2009 VA audiologist noted that the Veteran's hearing loss had significant effects on his occupational functioning.  Finally, the RO failed to obtain a new employability medical opinion on remand from any of the Veteran's examiners.  While no medical opinion found in the claims file definitely states that the Veteran is unemployable due to one or more service-connected disabilities, the credible and competent testimony of the Veteran and his wife during his January 2011 Board hearing convince this Board Member that this Veteran is unable to secure substantially gainful employment because of the symptomatology associated with his service-connected PTSD, his service-connected right shoulder disorder, and his service-connected hearing loss.  The Board believes that the evidence strongly suggests that the Veteran's service-connected disabilities are significant enough to preclude him from obtaining substantially gainful employment.  

As the Veteran has many disabilities, both service-connected and not, there can be no doubt that further inquiry could be undertaken with a view towards further development of this TDIU claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  

The Board is of the opinion that, at a minimum, this matter is at the point of equipoise.  On the one hand, the Veteran and his wife credibly testified to the inability of the Veteran to work full-time in the present and future.  On the other hand, no VA examiner has yet found that any one of the Veteran's service-connected disabilities, alone or in combination, would render him unable to secure or follow a substantially gainful occupation.  In addition, the RO/AMC has not obtained an opinion from the Under Secretary for Benefits or the Director of the Compensation and Pension Service on whether the Veteran was entitled to an extra-schedular disability rating for any of his service-connected disabilities.  While there is evidence reflecting that the Veteran has nonservice-connected disabilities that may contribute to his unemployability, overall, the evidence strongly suggests that the Veteran's service-connected disabilities, alone and in combination with one another, are significant enough in their own right to preclude him from obtaining substantially gainful employment.  

Therefore, based on its review of the relevant evidence, and giving the benefit of the doubt to the Veteran, the Board finds that it is as likely as not that the Veteran is precluded from work due to his service-connected disorders.  As such, a total disability rating based upon individual unemployability is warranted.


ORDER

Entitlement to a total disability rating based upon individual unemployability is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


